DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al. (US 2015/0181661) in view of Roeer (2012/0181952).
Claim 1, Hsia discloses an electric leakage protection circuit (all circuits inside lamp 800, Figs. 3-4), adapted to dispose in an LED lamp (800, Figs. 3-4), the electric leakage protection circuit comprising: 
a leakage detecting module (rectifier 603 and 604) configured to connect with a power supply (ballast or AC main) through pins (bi-pins 250 and 350) of the LED lamp; 

Thus, Hsia discloses the invention substantially as claimed, but does not disclose the protection circuit detects an output current of the power supply to determine whether to limit the current in a power loop of the LED lamp.
However, in the same field of endeavor, Roeer discloses a protection circuit (safety sub-circuit 1115 and switch unit 1135, Fig. 1) detects an output current of the power supply to determine whether to limit the current in a power loop of the LED lamp (see P[0092]-[0094]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the protection circuit of Hsia with a safety sub-circuit of Roeer, in order to detect the presence/absence of the AC current supplied by a first terminals and a second terminals for controlling a connection of the switches during mounting of the LED lamp to prevent electrical shock to a person.
Claim 2, Hsia discloses the electric leakage protection circuit as claimed in claim 1, wherein the leakage detecting module includes a rectifying circuit (rectifiers 603 and 604, Figs. 3-4) connected to the power supply.
	Claim 3, Hsia discloses the electric leakage protection circuit as claimed in claim 2, wherein the Type A+B driving circuit comprises: 

a mode switching circuit (802, Fig. 5), electrically connected to the DC-to-DC converter circuit, configured to determine whether to perform a first driving mode (AC main) or a second driving mode (electronic ballast) based on a detected signal (a voltage across a capacitor 904 and a Zener diode 905; see P[0037]); and 
a mode determining circuit (801, Fig. 5), electrically connected to the mode switching circuit and the rectifying circuit, and configured to detect a frequency of the signal output from the power supply and generate the detected signal (see P[0036]…a frequency sensitive device 801…), wherein at least a component of the DC-to-DC converter circuit is bypassed when the mode switching circuit performing the second driving mode (see P[0039]… the input voltage is from an electronic ballast…. bypassing the control and switching device 906…).
Claim 4, Hsia discloses the electric leakage protection circuit as claimed in claim 3, wherein the detected signal indicates the mode switching circuit performs the first driving mode (see P[0038]… When the control device 802 (in FIG. 5) determines that the input voltage is from the AC mains, the relay 911 remains in its normal state, connecting the third input 806 of the control device 802 to the second input 808 of the LED driving circuit 804…) when the frequency of the signal output from the power supply is a first frequency (see P[0036]… 60 Hz AC mains..), and indicates the mode switching circuit performs the second driving mode (see P[0039]… When the control device 802 (in FIG. 5) determines that the input voltage is from an electronic ballast, the relay 911 operates to connect the third input 806 of the control device 802 to the first input 807 of the LED driving circuit 804, bypassing the control and switching device 
Claim 5 is rejected as claim 1 above because of the same elements and limitations and furthermore, Hsia discloses a lamp tube (800, Figs. 3-4).
Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 9 and 11, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: wherein the current-limiting control unit detects the output current of the power supply, and when the current-limiting control unit detects the output current of the power supply exceeding a reference signal, the current-limiting control unit limits the current on a power loop connected to the power supply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/9/22